UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTINA HENRICKS, individually and
 on behalf of all others similarly situated,

                            Plaintiff,                              ORDER

              v.                                               19 Civ. 895 (PGG)

 FLYWHEEL SPORTS, INC., and DOES 1
 through 10, inclusive, and each of them,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On January 29, 2019, Plaintiff Christina Henricks commenced this putative class

action alleging that Defendant Flywheel Sports, Inc. (“Flywheel”) violated the Telephone

Consumer Protection Act by sending unwanted text messages to her cellular phone. (Dkt. No. 1)

On May 30, 2019 (Dkt. Nos. 21, 22), Flywheel moved to compel arbitration and to stay this

action pending arbitration. For the reasons stated below, Flywheel’s motion will be granted.

                                         BACKGROUND

I.         FACTS

               Flywheel offers indoor cycling workout classes at studios in more than a dozen

geographic areas. (Williams Decl. (Dkt. No. 21-2) ¶ 2) To sign up for a Flywheel class, a

customer must have a Flywheel user account. (Justiniano Decl. (Dkt. No. 22-1) ¶ 7) Henricks’

account was created on Flywheel’s website on December 2, 2014 at 6:19 p.m. (Id. ¶ 5)

Flywheel’s account registration webpage can be accessed either remotely (for example, at home)

or by using a tablet at a Flywheel studio. (Williams Decl. (Dkt. No. 21-2) ¶ 3) Either way, the

sign-up process is the same. (Id.)
As of December 2014, the registration webpage appeared as follows:




                               2
(Williams Decl. Ex. B (Dkt. No. 21-4)) As shown above, the user is prompted to create a

username and password and to enter other personal information (email address, first name, last

name, phone number, birthday, gender, shoe size, t-shirt size, employment information, and

emergency contact information). (Id.)

               Before an account is created, the user is required to click a box stating, “I agree

with the Flywheel Sports Terms and Conditions of Service and Privacy Policy.” (Id.)

(emphasis in original). The text associated with “Terms and Conditions of Service” is

hyperlinked in blue lettering and, when clicked, directs the user to the Terms and Conditions.

(Williams Decl. (Dkt. No. 21-2) ¶ 6) Flywheel’s “Privacy Policy” is similarly hyperlinked. (Id.)

Shown below is an image of how this portion of Flywheel’s website appeared:




(Def. Br. (Dkt. No. 21-1) at 6) 1

               As of December 2014, Flywheel’s Terms and Conditions read as follows:

       FLYWHEEL SPORTS TERMS AND CONDITIONS OF SERVICE

       EFFECTIVE JANUARY 24, 2012

       PLEASE READ THESE TERMS OF USE CAREFULLY, AS THEY CONTAIN
       IMPORTANT INFORMATION REGARDING YOUR LEGAL RIGHTS,
       REMEDIES AND OBLIGATIONS.

       THESE INCLUDE VARIOUS LIMITATIONS AND EXCLUSIONS, AND A
       DISPUTE RESOLUTION CLAUSE THAT GOVERNS HOW DISPUTES WILL
       BE RESOLVED.

1
 All citations to page numbers refer to the pagination generated by this District’s Electronic
Case Files (“ECF”) system.


                                                 3
       ...

       GOVERNING LAW; VENUE AND JURISDICTION

       You agree that: (i) the Flywheel website shall be deemed solely based in New
       York; and (ii) the Flywheel website shall be deemed a passive website that does
       not give rise to personal jurisdiction over Flywheel, either specific or general, in
       jurisdictions other than New York. These Terms of Service shall be governed by
       the internal substantive laws of the State of New York, without respect to its
       conflict of laws principles. Any claim or dispute between you and Flywheel that
       arises in whole or in part from the Flywheel website shall be decided exclusively
       by a court of competent jurisdiction located in New York, New York, and you
       hereby consent to, and waive all defenses of lack of personal jurisdiction and
       forum non conveniens with respect to, venue and jurisdiction in the state and
       federal courts of New York.

       ....

       ARBITRATION

       YOU AND FLYWHEEL AGREE THAT, EXCEPT AS MAY OTHERWISE BE
       PROVIDED IN REGARD TO SPECIFIC SERVICES ON THE SITE IN ANY
       SPECIFIC TERMS APPLICABLE TO THOSE SERVICES, THE SOLE AND
       EXCLUSIVE FORUM AND REMEDY FOR ANY AND ALL DISPUTES AND
       CLAIMS RELATING IN ANY WAY TO OR ARISING OUT OF THESE
       TERMS OF USE, THE SITE AND/OR THE SERVICE (INCLUDING YOUR
       VISIT TO OR USE OF THE SITE AND/OR THE SERVICE) SHALL BE
       FINAL AND BINDING ARBITRATION. . . .

       Either Flywheel or you may demand that any dispute between Flywheel and you
       about or involving the Flywheel Services must be settled by arbitration utilizing
       the dispute resolution procedures of the American Arbitration Association (AAA)
       in New York, New York, USA, provided that the foregoing shall not prevent
       Flywheel from seeking injunctive relief in a court of competent jurisdiction.

       To the fullest extent permitted by applicable law, NO ARBITRATION OR
       CLAIM UNDER THESE TERMS OF USE SHALL BE JOINED TO ANY
       OTHER ARBITRATION OR CLAIM, INCLUDING ANY ARBITRATION OR
       CLAIM INVOLVING ANY OTHER CURRENT OR FORMER USER OF THE
       SERVICE, AND NO CLASS ARBITRATION PROCEEDINGS SHALL BE
       PERMITTED.

(Williams Decl., Ex. D (Dkt. No. 21-6))




                                                 4
               Henricks has registered for 55 Flywheel classes (Justiniano Decl. (Dkt. No. 22-1)

¶ 8), but has never been a “direct customer” of Flywheel. (Pltf. Decl. (Dkt. No. 23-1) ¶ 5)

Instead, she has always booked her Flywheel classes through ClassPass, a third-party entity. 2

(Id.) ClassPass users, however, are still required to create a Flywheel account in order to take

Flywheel classes. (Williams Decl. (Dkt. No. 21-2) ¶ 8; Justiniano Decl. (Dkt. No. 22-1) ¶¶ 6-7)

               In about November 2018, Henricks began to receive unsolicited spam

advertisements and promotional offers from Flywheel on her cellular phone. (Cmplt. (Dkt. No.

6) ¶ 8) Henricks alleges that Flywheel sent these text messages from its “SMS blasting

platform.” (Id. ¶¶ 9-10) Henricks asserts that she never gave her phone number to Flywheel and

never consented to receive text messages from the company. (Id. ¶ 14) Documentary evidence

provided by Defendant shows that Flywheel obtained Henricks’ phone number (and other

personal information about her) when her account was created in December 2014. (Williams

Decl. (Dkt. No. 21-2) ¶ 7, Ex. C (Dkt. No. 21-5))

               Henricks claims that Flywheel’s transmission of text messages to her violated the

Telephone Consumer Protection Act. (Cmplt. (Dkt. No. 6) ¶¶ 28-37)

II.    PROCEDURAL HISTORY

               The Complaint was filed on January 29, 2019, on behalf of Henricks and “all

persons within the United States who received any unsolicited text messages from [Flywheel]



2
  According to its website, “ClassPass is a monthly subscription service providing access to the
world’s largest network of boutique fitness studios and gyms.” Press Room, CLASSPASS,
https://classpass.com/press-room/ (last visited Mar. 18, 2020); see also Fantis v. Flywheel Sports,
Inc., No. 18-24934-CIV, 2019 WL 1582957, at *3 (S.D. Fla. Mar. 11, 2019), report and
recommendation adopted, 2019 WL 2245417 (S.D. Fla. Apr. 29, 2019), appeal dismissed, 2019
WL 5598342 (11th Cir. Oct. 22, 2019) (“ClassPass . . . membership . . . enables . . . members to
reserve and schedule a wide range of fitness and recreational classes and services offered and
operated by fitness studios, gyms, trainers, venues or other third parties that partner with
ClassPass. . . .”) (internal quotation marks omitted).


                                                 5
which text message was not made for emergency purposes or with the recipient’s prior express

consent within the four years prior to the filing of this Complaint.” (Dkt. No. 1; Cmplt. (Dkt.

No. 6) ¶ 17) On May 30, 2019, Flywheel moved to compel arbitration and to stay this action

pending arbitration. (Def. Br. (Dkt. No. 21-1; Def. Reply (Dkt. No. 22)) Henricks opposes

Flywheel’s motion. (Pltf. Opp. (Dkt. No. 23))

                                           DISCUSSION

I.     LEGAL STANDARD

               Under the Federal Arbitration Act (the “FAA”), an arbitration agreement “shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. The FAA provides that a party to an arbitration

agreement may petition a district court for “an order directing that . . . arbitration proceed in the

manner provided for in such [an] agreement.” 9 U.S.C.§ 4. The FAA reflects “a strong federal

policy favoring arbitration as an alternative means of dispute resolution.” Hartford Accident &

Indem. Co. v. Swiss Reinsur. Am. Corp., 246 F.3d 219, 226 (2d Cir. 2001).

               Motions to compel arbitration pursuant to the FAA are considered “under a

standard similar to the standard for a summary judgment motion.” Kutluca v. PQ N.Y. Inc., 266

F. Supp. 3d 691, 700 (S.D.N.Y. 2017) (citing Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d

Cir. 2003)). “If there is an issue of fact as to the making of the agreement for arbitration, then a

trial is necessary.” Bensadoun, 316 F.3d at 175 (citing 9 U.S.C. § 4). However, “[a] party to an

arbitration agreement seeking to avoid arbitration generally bears the burden of showing the

agreement to be inapplicable or invalid.” Harrington v. Atl. Sounding Co., 602 F.3d 113, 124

(2d Cir. 2010) (citing Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91-92 (2000)).




                                                  6
                In resolving a motion to compel arbitration, courts consider “all relevant,

admissible evidence submitted by the parties and contained in pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits,” and draw all reasonable

inferences in favor of the non-moving party. Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d

Cir. 2017) (citation and internal quotation marks omitted). “Where the undisputed facts in the

record require the matter of arbitrability to be decided against one side or the other as a matter of

law, [courts] may rule on the basis of that legal issue and avoid the need for further court

proceedings.” Id. (citation and alteration omitted). Courts, not arbitrators, must decide whether

parties have agreed to arbitrate “unless the parties clearly and unmistakably provide otherwise.”

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016). Finally, the FAA “requires a

stay of proceedings when all claims are referred to arbitration and a stay is requested.” Katz v.

Cellco P’ship, 794 F.3d 341, 343 (2d Cir. 2015).

II.     ANALYSIS

                To decide whether claims are arbitrable, courts must determine: “(1) whether the

parties entered into an agreement to arbitrate; (2) if so, the scope of that agreement; (3) if federal

statutory claims are asserted, whether Congress intended those claims to be nonarbitrable; and

(4) if some, but not all, claims are subject to arbitration, whether to stay the balance of the

proceedings pending arbitration.” Begonja v. Vornado Realty Trust, 159 F. Supp. 3d 402, 408-

09 (S.D.N.Y. 2016) (citing Guyden v. Aetna, Inc., 544 F.3d 376, 382 (2d Cir. 2008)). Here, only

the answer to the first question is in dispute. 3



3
  As to scope, the alleged arbitration agreement covers “any and all disputes and claims relating
in any way to or arising out of these terms of use, the [Flywheel web]site and/or . . . service.”
(Williams Decl. Ex. D (Dkt. No. 21-6) at 7) Accordingly, if the parties in fact entered into an
agreement to arbitrate, that agreement would cover Henricks’ claims. She does not argue
otherwise. As to congressional intent, “courts in this Circuit have found no congressional intent


                                                    7
               State law governs the inquiry into whether parties agreed to arbitrate. See Meyer,

868 F.3d at 73-74. Here, the parties agree that New York law applies. (Def. Br. (Dkt. No. 21-1)

at 8; Pltf. Opp. (Dkt. No. 23) at 11) Accordingly, the Court will apply New York law. See 120

Greenwich Dev. Assocs., L.L.C. v. Admiral Indem. Co., No. 08 CIV. 6491 (LAP), 2013 WL

12331487, at *5 n.4 (S.D.N.Y. Sept. 25, 2013) (“The parties do not dispute that New York law

applies . . . . As such, New York law is applied because the Court need not undertake a choice of

law analysis sua sponte where parties apply the law of one state and do not dispute application of

that state’s law.”); Metro. Transp. Auth. v. James River Ins. Co., No. 19-CV-3266 (RA), 2019

WL 5212286, at *2 (S.D.N.Y. Oct. 16, 2019) (“The parties do not dispute that New York law

governs the claims at issue in this case, and the Court therefore applies New York law. . . .”).

               In New York, “[i]t is a basic tenet of contract law that, in order to be binding, a

contract requires a ‘meeting of the minds’ and ‘a manifestation of mutual assent.’” Starke v.

SquareTrade, Inc., 913 F.3d 279, 288 (2d Cir. 2019); see also Specht v. Netscape Commc’ns

Corp., 306 F.3d 17, 29 (2d Cir. 2002) (“Mutual manifestation of assent, whether by written or

spoken word or by conduct, is the touchstone of contract.”). “The manifestation of mutual assent

must be sufficiently definite to assure that the parties are truly in agreement with respect to all

material terms.” Starke, 913 F.3d at 288. “Generally, courts look to the basic elements of the

offer and the acceptance to determine whether there was an objective meeting of the minds

sufficient to give rise to a binding and enforceable contract.” Id. at 289.




to render [Telephone Consumer Protection Act] claims non-arbitrable.” Smith v. Xlibris Publ’g,
15-cv-5334 (DLI)(RER), 2016 WL 5678566, at *6 (E.D.N.Y. Sept. 30, 2016) (collecting cases).
Finally, Henricks’ only claim is under the Telephone Consumer Protection Act. Accordingly,
there is no issue regarding the staying of other claims.


                                                  8
               “Where an offeree does not have actual notice of certain contract terms, he is

nevertheless bound by such terms if he is on inquiry notice of them and assents to them through

conduct that a reasonable person would understand to constitute assent.” Id. (emphasis in

original). “In determining whether an offeree is on inquiry notice of contract terms, New York

courts look to whether the term was obvious and whether it was called to the offeree’s attention.”

Id. “This often turns on whether the contract terms were presented to the offeree in a clear and

conspicuous way.” Id. “In the context of web-based contracts, [courts] look to the design and

content of the relevant interface to determine if the contract terms were presented to the offeree

in ways that would put her on inquiry notice of such terms.” Id. Where terms are presented in a

clear and conspicuous way, users are “on inquiry notice” of those terms, even if “many users will

not bother reading” them. Meyer, 868 F.3d at 79.

               Here, the “Terms and Conditions of Service” hyperlink is in distinctive blue

lettering that stands out to the user. It was also necessary for users to check a box to confirm that

they agreed to those terms and conditions before an account could be created. The Court

concludes that Flywheel’s registration page presented the company’s terms and conditions in a

clear and conspicuous way. Courts in this Circuit have repeatedly held that users have assented

to terms of use that are accessible via a hyperlink where the user has clicked to accept the terms

of use – regardless of whether the users ever read them. See, e.g., id. at 79-80 (“A reasonable

user would know that by clicking the registration button, he was agreeing to the terms and

conditions accessible via the hyperlink, whether he clicked on the hyperlink or not.”); Broker

Genius, Inc. v. Zalta, 280 F. Supp. 3d 495, 521 (S.D.N.Y. 2017) (“[T]he Court concludes that the

hyperlink to the Terms of Use was ‘reasonably conspicuous’ and that users are required to

provide an ‘unambiguous’ ‘manifestation of assent’ by clicking on a box next to the words: ‘I




                                                 9
agree.’”); Berkson v. Gogo LLC, 97 F. Supp. 3d 359, 397 (E.D.N.Y. 2015) (noting that almost

every district court to consider the issue “has found ‘clickwrap’ licenses, in which an online user

clicks ‘I agree’ to standard form terms, enforceable.”).

                Here, Henricks has no complaint concerning the design of Flywheel’s registration

webpage, or the process by which users create an account on that page. Instead, Henricks

contends that she never “participate[d] in the sign-up process” at all, noting that she “do[es] not

recognize the sign-up page” or “recall ever going to that site.” (Pltf. Decl. (Dkt. No. 23-1) ¶ 7)

Acknowledging Henricks’ assertion that she does not recall visiting the Flywheel registration

webpage, courts in this Circuit have repeatedly held that “failing memories do not absolve a

party from its contractual obligations.” Kutluca, 266 F. Supp. 3d at 701-02 (granting motion to

compel arbitration where “Plaintiff . . . states that he does not recall signing into TriNet’s

Passport portal, and thus he does not recall clicking ‘I Accept’ to the terms”); see also Plazza v.

Airbnb, Inc., 289 F. Supp. 3d 537, 550 n.19 (S.D.N.Y. 2018) (“Although Plaintiffs do not recall

certain facts related to seeing, being provided with, or being required to agree to Airbnb’s [terms

of service] during the initial registration process . . . , Plaintiffs’ lack of recollection does not

create a meaningful dispute of fact.”); Gonder v. Dollar Tree Stores, Inc., 144 F. Supp. 3d 522,

528 (S.D.N.Y. 2015) (“A mere assertion that one does not recall signing a document does not, by

itself, create an issue of fact as to whether a signature on a document is valid – especially in the

absence of any evidence the document was fabricated.”); Zaltz v. JDate, 952 F. Supp. 2d 439,

451-52 (E.D.N.Y. 2013) (holding that plaintiff accepted terms of service where it was “clear that

in order to have obtained a JDate.com account . . . plaintiff [must have] clicked the box

confirming that she had both read and agreed to the website’s Terms and Conditions of Service

. . . even though she does not recall the specific terms at this time”); Fteja v. Facebook, Inc., 841



                                                   10
F. Supp. 2d 829, 834-35 (S.D.N.Y. 2012) (holding that, “[a]s a matter of logic,” plaintiff must

have accepted Facebook’s terms of service, even if she does not remember doing so, because

putative users cannot become users without accepting the terms of service).

               Henricks’ assertion that she did not participate in Flywheel’s sign-up process

contradicts evidence demonstrating that (1) her account was created on Flywheel’s website on

December 2, 2014 at 6:19 p.m.; and (2) all website users must follow the same sign-up process.

(Pltf. Decl. (Dkt. No. 23-1) ¶ 7; Justiniano Decl. (Dkt. No. 22-1) ¶ 3; Williams Decl. (Dkt. No.

21-2) ¶ 3, Ex. A (Dkt. No. 21-3)) In light of this evidence, Henricks’ denial does not create an

issue of fact. See Katz v. Travelers Prop. Cas. Co. of Am., No. 2:16-cv-04389 (ADS)(SIL),

2019 WL 4736911, at *7 (E.D.N.Y. Sept. 26, 2019) (“Although courts are to normally avoid

assessing the credibility of testimony on summary judgment motions, they need not adopt wholly

self-serving testimony contradicted by the objective evidence in the case.”); Anthony v. GE

Capital Retail Bank, 321 F. Supp. 3d 469, 474 (S.D.N.Y. 2017) (“When opposing parties tell two

different stories, one of which is blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment.”).

               The Court further notes that Henricks’ Flywheel profile was created in December

2014, and her declaration – in which she denies participating in the registration process – is dated

May 2019. (Justiniano Decl. (Dkt. No. 22-1) ¶ 3; Pltf. Decl. (Dkt. No. 23-1)) It is entirely

implausible that Henricks would have any memory of whether she visited Flywheel’s registration

page more than four years ago. See Martinez v. Paramount Country Club, No. 18 CV 4668

(VB), 2019 WL 4450552, at *2 (S.D.N.Y. Sept. 17, 2019) (finding “implausible” plaintiff’s




                                                 11
testimony that “at no point did he create an Oasis account or password, and that the first time he

became aware of the arbitration agreement was after he filed this lawsuit”).

               Henricks speculates that Flywheel “desk attendants” may have “made

modifications to [her] account through some form of internal company web portal,” and accepted

the arbitration agreement “on [her] behalf.” (Pltf. Decl. (Dkt. No. 23-1) ¶ 6) But this speculation

is also entirely implausible, because this theory would entail that Flywheel employees submitted

Henricks’ personal information through the registration webpage and, without her knowledge,

created a username and password for her. (Williams Decl. (Dkt. No. 21-2) ¶ 3, Ex. B (Dkt. No.

21-4) There is no evidence that this took place, and Henricks’ speculation on this point is not

sufficient to create an issue of fact. See Martinez, 2019 WL 4450552, at *2 (“[P]laintiff would

have the Court infer that . . . a member of [defendant’s] accounts receivable and payroll

department filled out and signed the Oasis forms for him, including the employee

acknowledgments form with the arbitration agreement. The Court finds plaintiff’s account

implausible, uncorroborated by anything but plaintiff’s own testimony.”).

               Finally, Henricks emphasizes that she “did not sign up for Flywheel courses

through the Flywheel website, but instead through ClassPass.” (Pltf. Decl. (Dkt. No. 23-1) ¶ 9)

But even if users enrolled in Flywheel classes through ClassPass, they still had to create a

Flywheel account. (Justiniano Decl. (Dkt. No. 22-1) ¶¶ 6-7 (“It was not possible in 2014 to

automatically link a ClassPass account with a Flywheel account. . . . [T]o the extent that Plaintiff

had a separate ClassPass account, there was no way for . . . Plaintiff to sign up for a Flywheel

class using her ClassPass account without having her own Flywheel account. . . .”). In sum,

Henricks’ status as a ClassPass user has no bearing on whether she accepted the arbitration

agreement.




                                                 12
                                      *        *        *   *

               The record before this Court demonstrates that Henricks created a Flywheel

account in December 2014 and, in doing so, agreed to Flywheel’s Terms and Conditions of

Service, which include an arbitration agreement that encompasses her Telephone Consumer

Protection Act claims. That Henricks does not recall creating the Flywheel account – and denies

doing so – does not create an issue of fact.

                                          CONCLUSION

               Flywheel’s motion to compel arbitration (Dkt. No. 21) is granted. The action is

stayed pending the outcome of arbitration proceedings.

Dated: New York, New York
       March 18, 2020




                                                   13
